FILED IN
Return to:
First Court of Appeals                                                    "OUSTON, TEXAS
301 Fannin Street
Houston, Texas 77002                                                      FEB 20 20/5

                                       Case Number
                                      01-14-00822-CR


Weylin Alford                                                    COURT OF APPEALS
                                           §                         1ST DISTRICT
The State of Texas                         §                     HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court-

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967),
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appelant  » °
                                                    .r ... toe&
                                                                         #SMU2S2lL^-2>
                                               ^nucV^f^) , Texas 77ct>7_


                                  Certificate of Service


       This is to certify that on VpVk \% '2Jb\^ (Date), a true and correct copy ofthe
above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002
                                                              ft o
                                                  W:^\Lv\
                                                  Pro se Appellant
HARRIS COUNTY SHERIFF'S OFFICE JAIL                          •WOffiTHMI MOUSFOM TX 77.
 Name: \^AJ ,UWk\                                                IS FEB2015 PMSt
  SPN:      DnU7\Vl7 CeU: 7kVi